COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Roxanne Monique Kennedy

Appellate case number:   01-20-00061-CV

Trial court case number: 15-FD-2255

Trial court:             306th District Court of Galveston County

        The Court denied relator Roxanne Monique Kennedy’s motion for rehearing but withdrew
the original opinion and issued a revised opinion on December 22, 2020. The Court also dismissed
as moot relator’s motion for en banc reconsideration as moot.
       Relator has filed a motion to reconsider our dismissal of relator’s motion for en banc
reconsideration.
       We grant the motion. The Court withdraws its ruling on the motion for en banc
reconsideration and reinstates the motion as pending.
       It is so ORDERED.

Judge’s signature: ___Justice Peter Kelly_______________________
                    Acting individually  Acting for the Court

Panel consists of Chief Justice Radack and Justices Goodman and Kelly


Date: __May 18, 2021______________